DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/11/2022 has been entered. Claims 1-14 remain pending the application

Response to Arguments
Applicant's arguments filed on 7/11/2022 have been fully considered but they are moot.
Applicant argues on pages 10-11 that the previous rejection fails to address the newly added limitations to the claims related to “in one waveform acquisition”. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Kitagawa (US20160061715) to disclose this limitation in the claims. Accordingly this argument is moot.
Applicant argues on page 11 that Kazuhiro does not disclose adjusting an excitation light generation condition in response to reception frequency characteristics of the  acoustic wave detection means. The Examiner respectfully disagrees, Kazuhiro explicitly disclose adjusting an excitation light condition based on the frequency characteristic of the acoustic wave detection means as cited previously (Kazuhiro, Para 12; “as an example of changing the pulse width of the pulsed light as described above, in order to optimize the diagnostic characteristics required for the displayed image and the band of the acoustic wave detection means” emphasis added). In any case, this argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Kitagawa (US20160061715) to disclose this limitation in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Acoustic wave detection means is described as a probe with transducers made of piezoelectric elements in paragraphs 46-51 of the published specification.

Claim Objections
Claims 3-4 and 10-11 are objected to because of the following informalities:
In claim 3, “the excitation light generation condition selected” should be changed to “an excitation light generation condition selected”.
In claim 4, “the excitation light generation condition selected by a user” should be changed to “an excitation light generation condition selected”.
In claim 10, “the excitation light generation condition selected” should be changed to “an excitation light generation condition selected”.
In claim 11, “the excitation light generation condition selected by a user” should be changed to “an excitation light generation condition selected”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites the limitation “adjust an excitation light generation condition based on a pulse width, a number of a plurality of pulses, and a pulse repetition period of the excitation light generated in the light source in one waveform acquisition”. The Applicant cites paragraph 90 of the published specification as providing support for this limitation in the claim. However, paragraph 90 of the published specification appears to only provide support for adjusting pulse width and pulse repetition period in one waveform acquisition. As discussed below, claim 1 is interpreted as requiring that all 3 listed characteristics be adjusted in one waveform acquisition. Accordingly, this rejected under 112a.
Regarding claim 8, claim 8 recites the limitation “adjust an excitation light generation condition based on a pulse width, a number of a plurality of pulses, and a pulse repetition period of the excitation light generated in the light source in one waveform acquisition”. The Applicant cites paragraph 90 of the published specification as providing support for this limitation in the claim. However, paragraph 90 of the published specification appears to only provide support for adjusting pulse width and pulse repetition period in one waveform acquisition. As discussed below, claim 8 is interpreted as requiring that all 3 listed characteristics be adjusted in one waveform acquisition. Accordingly, this rejected under 112a.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “in one waveform acquisition”. It is unclear what limitations in the claim this phrase is modifying. Is only the “pulse repetition period” adjusted in one waveform acquisition? Or does this additionally include “a number of plurality of pulses” and “a pulse width”? Clarification is required. For examination purposes, this limitation will be interpreted as modifying all 3 conditions since paragraph 90 of the published specification appears to also adjust the pulse width during one waveform acquisition.
Regarding claim 4, claim 4 recites the limitation “a plurality of excitation light generation conditions, which are associated with different reception frequency characteristics”. There is unclear antecedent basis for this limitation in the claim. The previously set forth plurality of excitation light generation conditions are not “associated with different reception characteristics of the acoustic wave detection means” but instead are described as “having different frequency characteristics of photoacoustic waves generated in the subject”. Clarification is required. For examination purposes, this limitation will be interpreted as referring to the same plurality of excitation light generation conditions and further requiring that they be associated with reception frequency characteristics of the acoustic wave detection means.
Regarding claim 8, claim 8 recites the limitation “in one waveform acquisition”. It is unclear what limitations in the claim this phrase is modifying. Is only the “pulse repetition period” adjusted in one waveform acquisition? Or does this additionally include “a number of plurality of pulses” and “a pulse width”? Clarification is required. For examination purposes, this limitation will be interpreted as modifying all 3 conditions since paragraph 90 of the published specification appears to also adjust the pulse width during one waveform acquisition.
Regarding claim 11, claim 11 recites the limitation “a plurality of excitation light generation conditions , which are associated with different reception frequency characteristics”. There is unclear antecedent basis for this limitation in the claim. The previously set forth plurality of excitation light generation conditions are not “associated with different reception characteristics of the acoustic wave detection means” but instead are described as “having different frequency characteristics of photoacoustic waves generated in the subject”. Clarification is required. For examination purposes, this limitation will be interpreted as referring to the same plurality of excitation light generation conditions and further requiring that they be associated with reception frequency characteristics of the acoustic wave detection means.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa (US20160061715).
Regarding claim 1, Kitagawa discloses in Figures 1 and 4-7 a photoacoustic image generation apparatus (Kitagawa, Para 43; “First, the structure of a photoacoustic imager 10 according to the embodiment of the present invention is described with reference to FIGS. 1 to 9”) comprising:
a processor (signal processing portion 1) configured to generate a photoacoustic image based on a signal obtained by detecting a photoacoustic wave, using an acoustic wave detection means (detection portion 4), generated from an inside of a subject (specimen 20) by receiving excitation light emitted from a light source (light source portion 3) toward the subject (Kitagawa, Para 44-47; “As shown in FIG. 1, the photoacoustic imager 10 according to the embodiment of the present invention includes a signal processing portion 1, an LED (light-emitting diode) driving circuit 2, a light source portion 3, a detection portion 4 and a display portion 5. The signal processing portion 1, the LED driving circuit 2 and the display portion 5 are provided on a body portion 11, as shown in FIGS. 1 and 2. The light source portion 3 and the detection portion 4 are provided on a probe 12 […] The photoacoustic imager 10 is configured to apply light to a specimen 20 such as a human body from the light source portion 3 and to detect an ultrasonic wave (acoustic wave) generated from a detection object (not shown) in the specimen 20 absorbing the applied light with the detection portion 4 […] the signal processing portion 1 is configured to make the display portion 5 display the image of the detection object as formed”),
wherein the processor is further configured to adjust an excitation light generation condition based on a pulse width (Kitagawa, Para 49-51; “According to this embodiment, the signal processing portion 1 is configured to decide the width of a pulse on the basis of a detection sound wave frequency band of the detection portion 4 […] The width of a pulse denotes the time width T of one pulse generated by the light source portion 3, as shown in FIGS. 4 to 6. In other words, the width of a pulse denotes a time from start to end of light emission. The cycle Tw of a pulse denotes a time from start of emission of a pulse to start of emission of a next pulse in continuous pulses, as shown in FIGS. 5 and 6. A repetition period Ta denotes a time interval in one measurement. In other words, a pulse or a plurality of continuous pulses are generated in one cycle of the measurement”), a number of a plurality of pulses (Kitagawa, Para 49-51; “decide the number of pulses in one cycle on the basis of the bandwidth of a detection sound wave frequency of the detection portion 4 […] The cycle Tw of a pulse denotes a time from start of emission of a pulse to start of emission of a next pulse in continuous pulses, as shown in FIGS. 5 and 6. A repetition period Ta denotes a time interval in one measurement. In other words, a pulse or a plurality of continuous pulses are generated in one cycle of the measurement”), and a pulse repetition period of the excitation light (Kitagawa, Para 58; “the signal processing portion 1 sets the widths of the pulses so that a duty ratio expressed as (pulse width T)/(pulse cycle Tw) is at least 50%”) generated in the light source in one waveform (period Ta) acquisition based on reception frequency characteristics of the acoustic wave detection means with respect to the light source (Kitagawa, Para 44-59 and Figures 4-7; describing this).
Kitagawa is interpreted as disclosing these limitations in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 2, Kitagawa discloses all of the limitations of claim 1 as discussed above.
Kitagawa further discloses wherein the processor adjusts the excitation light generation condition such that frequency characteristics of the photoacoustic wave detected by the acoustic wave detection means are close to the reception frequency characteristics of the acoustic wave detection means (Kitagawa, Para 20; “decide the width of the pulse on the basis of the acquired detection sound wave frequency band of the detection portion and to decide the number of pulses in one cycle on the basis of the bandwidth of a detection sound wave frequency of the detection portion”).

Regarding claim 8, Kitagawa discloses in Figures 1 and 4-7 an image acquisition method in a photoacoustic image generation apparatus (Kitagawa, Para 43; “First, the structure of a photoacoustic imager 10 according to the embodiment of the present invention is described with reference to FIGS. 1 to 9”) comprising:
a processor (signal processing portion 1) configured to generate a photoacoustic image based on a signal obtained by detecting a photoacoustic wave, using an acoustic wave detection means (detection portion 4), generated from an inside of a subject (specimen 20) by receiving excitation light emitted from a light source (light source portion 3) toward the subject (Kitagawa, Para 44-47; “As shown in FIG. 1, the photoacoustic imager 10 according to the embodiment of the present invention includes a signal processing portion 1, an LED (light-emitting diode) driving circuit 2, a light source portion 3, a detection portion 4 and a display portion 5. The signal processing portion 1, the LED driving circuit 2 and the display portion 5 are provided on a body portion 11, as shown in FIGS. 1 and 2. The light source portion 3 and the detection portion 4 are provided on a probe 12 […] The photoacoustic imager 10 is configured to apply light to a specimen 20 such as a human body from the light source portion 3 and to detect an ultrasonic wave (acoustic wave) generated from a detection object (not shown) in the specimen 20 absorbing the applied light with the detection portion 4 […] the signal processing portion 1 is configured to make the display portion 5 display the image of the detection object as formed”), the method comprising:
adjusting an excitation light generation condition based on a pulse width (Kitagawa, Para 49-51; “According to this embodiment, the signal processing portion 1 is configured to decide the width of a pulse on the basis of a detection sound wave frequency band of the detection portion 4 […] The width of a pulse denotes the time width T of one pulse generated by the light source portion 3, as shown in FIGS. 4 to 6. In other words, the width of a pulse denotes a time from start to end of light emission. The cycle Tw of a pulse denotes a time from start of emission of a pulse to start of emission of a next pulse in continuous pulses, as shown in FIGS. 5 and 6. A repetition period Ta denotes a time interval in one measurement. In other words, a pulse or a plurality of continuous pulses are generated in one cycle of the measurement”), a number of a plurality of pulses (Kitagawa, Para 49-51; “decide the number of pulses in one cycle on the basis of the bandwidth of a detection sound wave frequency of the detection portion 4 […] The cycle Tw of a pulse denotes a time from start of emission of a pulse to start of emission of a next pulse in continuous pulses, as shown in FIGS. 5 and 6. A repetition period Ta denotes a time interval in one measurement. In other words, a pulse or a plurality of continuous pulses are generated in one cycle of the measurement”), and a pulse repetition period of the excitation light (Kitagawa, Para 58; “the signal processing portion 1 sets the widths of the pulses so that a duty ratio expressed as (pulse width T)/(pulse cycle Tw) is at least 50%”) generated in the light source in one waveform (period Ta) acquisition based on reception frequency characteristics of the acoustic wave detection means with respect to the light source (Kitagawa, Para 44-59 and Figures 4-7; describing this).
Kitagawa is interpreted as disclosing these limitations in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 9, Kitagawa discloses all of the limitations of claim 8 as discussed above.
Kitagawa further discloses adjusting the excitation light generation condition such that frequency characteristics of the photoacoustic wave detected by the acoustic wave detection means are close to the reception frequency characteristics of the acoustic wave detection means (Kitagawa, Para 20; “decide the width of the pulse on the basis of the acquired detection sound wave frequency band of the detection portion and to decide the number of pulses in one cycle on the basis of the bandwidth of a detection sound wave frequency of the detection portion”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa and Kazuhiro et al. (JP2013150745, hereafter citing to a machine translation of Kazuhiro).
Regarding claim 3, Kitagawa discloses all of the limitations of claim 1 as discussed above.
Kitagawa does not clearly and explicitly disclose wherein the processor stores a plurality of excitation light generation conditions having different frequency characteristics of photoacoustic waves generated in the subject and controls the light source based on an excitation light generation condition selected from among the plurality of stored excitation light generation conditions.
In an analogous photoacoustic imaging field of endeavor, Kazuhiro discloses wherein a processor stores a plurality of excitation light generation conditions having different frequency characteristics of photoacoustic waves generated in a subject and controls a light source based on an excitation light generation condition selected from among the plurality of stored excitation light generation conditions (Kazuhiro, Para 19; “As described above, the pulse width of the pulse light applied to the subject for obtaining one image is only one, and the pulse width of the pulse width is appropriately determined according to the subject etc. A configuration to change, or a configuration to switch pulse light of a plurality of pulse widths different from each other alternately at short time intervals to acquire one image, and to irradiate the object with the object may be mentioned. More specifically, as the former configuration, a configuration using one pulse light source having a variable pulse width or a plurality of light sources emitting pulse light having pulse widths different from each other are provided, and one of them is selected. The configuration etc. which are suitably selected and used are included.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa wherein the processor stores a plurality of excitation light generation conditions having different frequency characteristics of photoacoustic waves generated in the subject and controls the light source based on an excitation light generation condition selected from among the plurality of stored excitation light generation conditions in order to allow for appropriate selection of a condition based on the subject in a more easily implementable way as taught by Kazuhiro (Kazuhiro, Para 28 and 19).

Regarding claim 5, Kitagawa discloses all of the limitations of claim 1 as discussed above.
Kitagawa does not clearly and explicitly disclose wherein the processor adjusts the excitation light generation condition based on a focal depth of the photoacoustic image.
In an analogous photoacoustic imaging field of endeavor, Kazuhiro discloses wherein a processor adjusts an excitation light generation condition based on a focal depth of a photoacoustic image (Kazuhiro, Para 8; “The depth to which the acoustic wave generated by the irradiation of the pulsed light can reach the surface of the subject is deeper as the pulse width of the photoacoustic is larger, and the pulse width of the acoustic wave is the pulse width of the irradiated pulsed light. Accordingly, in order to meet the above-mentioned requirements, a photoacoustic imaging apparatus capable of changing the pulse width of pulsed light has also been conventionally considered.”) (Kazuhiro, Para 19; “As described above, the pulse width of the pulse light applied to the subject for obtaining one image is only one, and the pulse width of the pulse width is appropriately determined according to the subject etc. A configuration to change, or a configuration to switch pulse light of a plurality of pulse widths different from each other alternately at short time intervals to acquire one image, and to irradiate the object with the object may be mentioned. More specifically, as the former configuration, a configuration using one pulse light source having a variable pulse width or a plurality of light sources emitting pulse light having pulse widths different from each other are provided, and one of them is selected. The configuration etc. which are suitably selected and used are included.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa does not clearly and explicitly disclose wherein the processor adjusts the excitation light generation condition based on a focal depth of the photoacoustic image in order to allow a device to image deeper objects as needed as taught by Kazuhiro (Kazuhiro, Para 7-8).

Regarding claim 6, Kitagawa discloses all of the limitations of claim 1 as discussed above.
Kitagawa does not clearly and explicitly disclose wherein the processor adjusts the excitation light generation condition based on an image depth of the photoacoustic image.
In an analogous photoacoustic imaging field of endeavor, Kazuhiro discloses wherein a processor adjusts an excitation light generation condition based on an image depth of a photoacoustic image (Kazuhiro, Para 8; “The depth to which the acoustic wave generated by the irradiation of the pulsed light can reach the surface of the subject is deeper as the pulse width of the photoacoustic is larger, and the pulse width of the acoustic wave is the pulse width of the irradiated pulsed light. Accordingly, in order to meet the above-mentioned requirements, a photoacoustic imaging apparatus capable of changing the pulse width of pulsed light has also been conventionally considered.”) (Kazuhiro, Para 19; “As described above, the pulse width of the pulse light applied to the subject for obtaining one image is only one, and the pulse width of the pulse width is appropriately determined according to the subject etc. A configuration to change, or a configuration to switch pulse light of a plurality of pulse widths different from each other alternately at short time intervals to acquire one image, and to irradiate the object with the object may be mentioned. More specifically, as the former configuration, a configuration using one pulse light source having a variable pulse width or a plurality of light sources emitting pulse light having pulse widths different from each other are provided, and one of them is selected. The configuration etc. which are suitably selected and used are included.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa does not clearly and explicitly disclose wherein the processor adjusts the excitation light generation condition based on an image depth of the photoacoustic image in order to allow a device to image deeper objects as needed as taught by Kazuhiro (Kazuhiro, Para 7-8).

Regarding claim 7, Kitagawa discloses all of the limitations of claim 1 as discussed above.
Kitagawa does not clearly and explicitly disclose wherein the processor performs correction processing on the photoacoustic image based on the excitation light generation condition.
In an analogous photoacoustic imaging field of endeavor, Kazuhiro discloses wherein a processor performs correction processing on a photoacoustic image based on an excitation light generation condition (Kazuhiro, Para 87; “The correction means 46 corrects the data in which the light pulse differential waveform is deconvoluted, and removes the influence of the reception angle dependence characteristic of the ultrasonic transducer in the probe 11 from the data in which the light pulse differential waveform is deconvoluted. Further, the correction means 46 removes the influence of the incident light distribution of the light in the object from the data in which the light pulse differential waveform is deconvoluted in addition to or instead of the reception angle dependent characteristic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa wherein the processor performs correction processing on the photoacoustic image based on the excitation light generation condition in order to improve accuracy by removing the influence of the reception angle on the received data as taught by Kazuhiro (Kazuhiro, Para 87).

Regarding claim 10, Kitagawa discloses all of the limitations of claim 8 as discussed above.
Kitagawa does not clearly and explicitly disclose storing a plurality of excitation light generation conditions having different frequency characteristics of photoacoustic waves generated in the subject and controlling the light source based on the excitation light generation condition selected from among the plurality of stored excitation light generation conditions
In an analogous photoacoustic imaging field of endeavor, Kazuhiro discloses storing a plurality of excitation light generation conditions having different frequency characteristics of photoacoustic waves generated in a subject and controlling a light source based on an excitation light generation condition selected from among the plurality of stored excitation light generation conditions (Kazuhiro, Para 19; “As described above, the pulse width of the pulse light applied to the subject for obtaining one image is only one, and the pulse width of the pulse width is appropriately determined according to the subject etc. A configuration to change, or a configuration to switch pulse light of a plurality of pulse widths different from each other alternately at short time intervals to acquire one image, and to irradiate the object with the object may be mentioned. More specifically, as the former configuration, a configuration using one pulse light source having a variable pulse width or a plurality of light sources emitting pulse light having pulse widths different from each other are provided, and one of them is selected. The configuration etc. which are suitably selected and used are included.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa to include storing a plurality of excitation light generation conditions having different frequency characteristics of photoacoustic waves generated in the subject and controlling the light source based on the excitation light generation condition selected from among the plurality of stored excitation light generation conditions in order to allow for appropriate selection of a condition based on the subject in a more easily implementable way as taught by Kazuhiro (Kazuhiro, Para 28 and 19).

Regarding claim 12, Kitagawa discloses all of the limitations of claim 8 as discussed above.
Kitagawa does not clearly and explicitly disclose wherein the processor adjusts the excitation light generation condition based on a focal depth of the photoacoustic image.
In an analogous photoacoustic imaging field of endeavor, Kazuhiro discloses wherein a processor adjusts an excitation light generation condition based on a focal depth of a photoacoustic image (Kazuhiro, Para 8; “The depth to which the acoustic wave generated by the irradiation of the pulsed light can reach the surface of the subject is deeper as the pulse width of the photoacoustic is larger, and the pulse width of the acoustic wave is the pulse width of the irradiated pulsed light. Accordingly, in order to meet the above-mentioned requirements, a photoacoustic imaging apparatus capable of changing the pulse width of pulsed light has also been conventionally considered.”) (Kazuhiro, Para 19; “As described above, the pulse width of the pulse light applied to the subject for obtaining one image is only one, and the pulse width of the pulse width is appropriately determined according to the subject etc. A configuration to change, or a configuration to switch pulse light of a plurality of pulse widths different from each other alternately at short time intervals to acquire one image, and to irradiate the object with the object may be mentioned. More specifically, as the former configuration, a configuration using one pulse light source having a variable pulse width or a plurality of light sources emitting pulse light having pulse widths different from each other are provided, and one of them is selected. The configuration etc. which are suitably selected and used are included.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa does not clearly and explicitly disclose wherein the processor adjusts the excitation light generation condition based on a focal depth of the photoacoustic image in order to allow a device to image deeper objects as needed as taught by Kazuhiro (Kazuhiro, Para 7-8).

Regarding claim 13, Kitagawa discloses all of the limitations of claim 8 as discussed above.
Kitagawa does not clearly and explicitly disclose wherein the processor adjusts the excitation light generation condition based on an image depth of the photoacoustic image.
In an analogous photoacoustic imaging field of endeavor, Kazuhiro discloses wherein a processor adjusts an excitation light generation condition based on an image depth of a photoacoustic image (Kazuhiro, Para 8; “The depth to which the acoustic wave generated by the irradiation of the pulsed light can reach the surface of the subject is deeper as the pulse width of the photoacoustic is larger, and the pulse width of the acoustic wave is the pulse width of the irradiated pulsed light. Accordingly, in order to meet the above-mentioned requirements, a photoacoustic imaging apparatus capable of changing the pulse width of pulsed light has also been conventionally considered.”) (Kazuhiro, Para 19; “As described above, the pulse width of the pulse light applied to the subject for obtaining one image is only one, and the pulse width of the pulse width is appropriately determined according to the subject etc. A configuration to change, or a configuration to switch pulse light of a plurality of pulse widths different from each other alternately at short time intervals to acquire one image, and to irradiate the object with the object may be mentioned. More specifically, as the former configuration, a configuration using one pulse light source having a variable pulse width or a plurality of light sources emitting pulse light having pulse widths different from each other are provided, and one of them is selected. The configuration etc. which are suitably selected and used are included.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa does not clearly and explicitly disclose wherein the processor adjusts the excitation light generation condition based on an image depth of the photoacoustic image in order to allow a device to image deeper objects as needed as taught by Kazuhiro (Kazuhiro, Para 7-8).

Regarding claim 14, Kitagawa discloses all of the limitations of claim 8 as discussed above.
Kitagawa does not clearly and explicitly disclose wherein the processor performs correction processing on the photoacoustic image based on the excitation light generation condition.
In an analogous photoacoustic imaging field of endeavor, Kazuhiro discloses wherein a processor performs correction processing on a photoacoustic image based on an excitation light generation condition (Kazuhiro, Para 87; “The correction means 46 corrects the data in which the light pulse differential waveform is deconvoluted, and removes the influence of the reception angle dependence characteristic of the ultrasonic transducer in the probe 11 from the data in which the light pulse differential waveform is deconvoluted. Further, the correction means 46 removes the influence of the incident light distribution of the light in the object from the data in which the light pulse differential waveform is deconvoluted in addition to or instead of the reception angle dependent characteristic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa wherein the processor performs correction processing on the photoacoustic image based on the excitation light generation condition in order to improve accuracy by removing the influence of the reception angle on the received data as taught by Kazuhiro (Kazuhiro, Para 87).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa and Kazuhiro as applied to claims 3 and 10 above, and further in view of Suehira (US20170303794).
Regarding claim 4, Kitagawa as modified by Kazuhiro above discloses all of the limitations of claim 3 as discussed above.
Kitagawa as modified by Kazuhiro above does not clearly and explicitly disclose wherein the plurality of excitation light generation conditions are associated with different reception frequency characteristics of the acoustic wave detection means and controlling the light source based on an excitation light generation condition selected by a user from among the plurality of stored excitation light generation conditions.
In an analogous photoacoustic imaging field of endeavor Suehira discloses wherein a plurality of excitation light generation conditions are associated with different reception frequency characteristics of an acoustic wave detection means  and controlling a light source based on an excitation light generation condition selected by a user from among the plurality of stored excitation light generation conditions (Suehira, Para 71; “a storage unit that stores first parameters on the light source (for example, a wavelength, a pulse width, an amplitude, and a pulse interval) and second parameters on the ultrasonic probe 102 (for example, a central reception frequency, a sampling frequency, and a sampling interval) may be provided. For example, the storage unit may store a table in which the first and second parameters are associated with measurement modes. If conditions on the light source and the acoustic-wave detecting unit are determined in advance for each measurement mode, various conditions can be automatically set when the operator selects a measurement mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa as modified by Kazuhiro above wherein the plurality of excitation light generation conditions are associated with different reception frequency characteristics of the acoustic wave detection means and controlling the light source based on an excitation light generation condition selected by a user from among the plurality of stored excitation light generation conditions in order to increase convenience to the operator as taught by Suehira (Suehira, Para 62).

Regarding claim 11, Kitagawa as modified by Kazuhiro above discloses all of the limitations of claim 8 as discussed above.
Kitagawa as modified by Kazuhiro above does not clearly and explicitly disclose wherein the plurality of excitation light generation conditions are associated with different reception frequency characteristics of the acoustic wave detection means and controlling the light source based on an excitation light generation condition selected by a user from among the plurality of stored excitation light generation conditions.
In an analogous photoacoustic imaging field of endeavor Suehira discloses wherein a plurality of excitation light generation conditions are associated with different reception frequency characteristics of an acoustic wave detection means  and controlling a light source based on an excitation light generation condition selected by a user from among the plurality of stored excitation light generation conditions (Suehira, Para 71; “a storage unit that stores first parameters on the light source (for example, a wavelength, a pulse width, an amplitude, and a pulse interval) and second parameters on the ultrasonic probe 102 (for example, a central reception frequency, a sampling frequency, and a sampling interval) may be provided. For example, the storage unit may store a table in which the first and second parameters are associated with measurement modes. If conditions on the light source and the acoustic-wave detecting unit are determined in advance for each measurement mode, various conditions can be automatically set when the operator selects a measurement mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa as modified by Kazuhiro above wherein the plurality of excitation light generation conditions are associated with different reception frequency characteristics of the acoustic wave detection means and controlling the light source based on an excitation light generation condition selected by a user from among the plurality of stored excitation light generation conditions in order to increase convenience to the operator as taught by Suehira (Suehira, Para 62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793